Filed 10/29/13 P. v. Torres CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048274

         v.                                                            (Super. Ct. No. 12CF0581)

JESUS MANZO TORRES,                                                    OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
Gregg L. Prickett, Judge. Affirmed.
                   Stephen M. Hinkle, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
1. Introduction
              Jesus Manzo Torres pleaded guilty to one count of gross vehicular
manslaughter while intoxicated (Pen. Code, § 191.5, subd. (a)), admitted two multiple
victim allegations (Veh. Code, § 23558), admitted an allegation regarding suspension of
driving privileges (Veh. Code, § 13202.5), and admitted two enhancement allegations of
personal infliction of great bodily injury (Pen. Code, § 12022.7, subd. (a)). The trial
court sentenced Torres to a total of 14 years in prison with credit for presentence custody.
              Torres timely appealed from the judgment. Appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), setting forth the facts of the
case and requesting that we review the entire record. Pursuant to Anders v. California
(1967) 386 U.S. 738 (Anders), appointed counsel suggested we consider one issue, which
we address in section 3. Torres was granted 30 days to file written arguments in his own
behalf, but did not file anything.
              We have examined the entire record and counsel’s Wende/Anders brief.
We looked for issues other than those raised by counsel, but after considering the entire
record, we have found no reasonably arguable issue. (Wende, supra, 25 Cal.3d 436.) We
therefore affirm.
2. Background
              Torres initially pleaded not guilty. He later changed his plea to guilty, and
filled out and signed a guilty plea form. On that form, Torres agreed to the following as
the factual basis for his guilty plea: “[O]n 11/6/11 I unlawfully drove a vehicle while
under the influence of alcohol and violated vehicle code sections 22350 (unsafe speed),
22107 (unsafe turning movement), and 27315(d)(1) (seatbelts required), with gross
negligence, proximately causing the death of Jorge Cisneros, and personally inflicting
great bodily injury on Jose Garcia and Alfredo Salas, and proximately causing bodily
injury to Isias Lopez and Saul Lopez. I was also under the age of 21 at the time I drove
while under the influence of alcohol.”

                                             2
              Under proposed disposition, the plea form reads: “I voluntarily agree and
understand the court will . . . open plea to the court with 14 year lid.” Following a
sentencing hearing, the trial court sentenced Torres to a prison term of six years on the
count for gross vehicular manslaughter while intoxicated, a consecutive term of six years
for the great bodily injury enhancements, and a consecutive term of two years for the
multiple victim allegations.
              Torres appealed, and the trial court granted his request for a certificate of
probable cause.
3. Analysis of Suggested Issue in Counsel’s Wende/Anders Brief
              Appointed counsel suggests this potential issue: “Did appellant knowingly
waive his right to appeal from his guilty plea and from the imposition of a lawful
sentence?”
              “To be enforceable, a defendant’s waiver of the right to appeal must be
knowing, intelligent, and voluntary. [Citations.] Waivers may be manifested either
orally or in writing. [Citation.] The voluntariness of a waiver is a question of law which
appellate courts review de novo. [Citation.]” (People v. Panizzon (1996) 13 Cal.4th 68,
80.)
              Torres manifested both orally and in writing his waiver of the right to
appeal. On the plea form, Torres placed his initials next to the paragraph labeled
“[a]ppeal waiver” (boldface omitted). The final sentence of this paragraph reads: “I
waive and give up my right to appeal from any legally authorized sentence the court
imposes which is within the terms and limits of this plea agreement.” When taking the
plea, the trial court advised Torres that “[b]y pleading guilty to this you are waiving your
right to appeal in this case from anything other than an illegal sentence that I would
pronounce.” Torres stated he understood and agreed.
              From the record, and exercising de novo review, we conclude Torres
knowingly, intelligently, and voluntarily waived his right of appeal.

                                              3
4. Disposition
             The judgment is affirmed.




                                             FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



THOMPSON, J.




                                         4